J-A25033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JAMES MICHAEL SAYLOR                       :
                                               :
                       Appellant               :      No. 2020 MDA 2019

       Appeal from the Judgment of Sentence Entered October 30, 2019
                 In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0005285-2018


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED MARCH 02, 2021

       Appellant, James Michael Saylor, appeals from the judgment of sentence

entered in the York County Court of Common Pleas, following his jury trial

convictions    for   first-degree    murder,   harassment,   ethnic   intimidation,

recklessly endangering another person (“REAP”), and accidents involving

damage to an attended vehicle or property.1 We affirm.

       The relevant facts and procedural history of this case are as follows.

Appellant spent the evening of July 20, 2018, drinking alcohol in his cousin’s

garage and at the Glad Crab Bar and Restaurant. Appellant then visited the

Red Rose Bar and Lounge in the early morning hours of July 21, 2018, where

he continued to drink. While at the Red Rose, Appellant instigated a verbal

____________________________________________


118 Pa.C.S.A. §§ 2502(a), 2709(a)(7), 2710(a), 2705, and 75 Pa.C.S.A. §
3743(a).
J-A25033-20


altercation with Jerrell Grandison-Douglas, during which Appellant repeatedly

called Mr. Douglas a racial slur. As a result, Red Rose staff escorted Appellant

out of the bar. Surveillance video from outside of the bar showed Appellant

shooting his gun toward the bar as he walked away from the building. After

talking to Mr. Douglas following his altercation with Appellant, Mr. Douglas’

friend, Victim, also exited the bar. The surveillance footage showed Victim

approaching Appellant’s vehicle in the parking lot. Following a brief interaction

at the driver-side window of the vehicle, Appellant shot and killed Victim.

While attempting to flee from the scene, Appellant struck an Uber driver’s car.

      The trial court summarized the relevant procedural history as follows:

         [Appellant] was charged with: murder of the first degree
         under 18 [Pa.C.S.A.] § 2502(a), harassment under 18
         [Pa.C.S.A.] § 2709(a)(7), ethnic intimidation under 18
         [Pa.C.S.A.] § 2710(a), [REAP] under 18 [Pa.C.S.A.] § 2705,
         accidents involving damage to attended vehicle or property
         under 75 [Pa.C.S.A.] § 3743(a), and murder of the third
         degree under 18 [Pa.C.S.A.] § 2502(c). …

                                  *    *    *

         Following a jury trial on September 23, 2019, through
         September 26, 2019, the jury unanimously convicted
         [Appellant] of first-degree murder, harassment, ethnic
         intimidation, [REAP], and accidents involving damage to
         attended vehicle or property.

         On October 30, 2019, a sentencing proceeding was held.
         On Count 1, first-degree murder, [Appellant] was sentenced
         to life imprisonment in a state correctional institution
         without the possibility of parole. On Count 2, harassment,
         [Appellant] was sentenced to three to six months’
         incarceration in a state correctional institution. On Count 3,
         ethnic intimidation, [Appellant] was sentenced to three to
         six months’ incarceration in a state correctional institution.

                                      -2-
J-A25033-20


         Counts 2 and 3 run concurrent to one another and
         consecutive to Count 1. On Count 4, [REAP], [Appellant]
         was sentenced to six to twelve months’ incarceration in a
         state correctional institution. Count 4 runs consecutive to
         Counts 2 and 3. On Count 5, accidents involving damage to
         attended vehicle or property, [Appellant] was sentenced to
         twelve months’ probation. Count 5 runs concurrent with
         Count 1.

         On November 7, 2019, [Appellant] filed a post-sentence
         motion…moving for a judgment of acquittal, a new trial or a
         modification of sentence. On November 14, 2019, this
         Court denied [Appellant]’s post-sentence motion.

                                  *    *    *

         On December 10, 2019, [Appellant]…filed a notice of appeal
         to the Superior Court. On the same day…[Appellant] filed a
         statement of errors complained of on appeal….

(Trial Court Opinion, filed February 13, 2020, at 2-4).

      On appeal, Appellant raises six issues:

         Whether the trial court erred in ruling that the evidence was
         sufficient to support the mens rea for first-degree murder?

         Whether the trial court erred in ruling that the verdict for
         first-degree murder was not against the weight of the
         evidence?

         Whether the trial court erred in not severing the homicide
         charges from the ethnic intimidation and other charges,
         resulting in prejudice?

         Whether the trial court erred in precluding the defense
         toxicology expert from testifying about his opinion regarding
         [Appellant’s] state of mind at the time of the killing?

         Whether the trial court erred in refusing to give Standard
         Jury Instruction 9:501A Justification: Use of Force/Deadly
         Force in Self-Defense (Castle Doctrine) and other related
         justification instructions, where there was sufficient
         evidence presented at trial, from whatever source, to permit

                                      -3-
J-A25033-20


         the issue to go to the trier of fact?

         Whether the trial court erred in precluding character
         evidence from being introduced on [Appellant’s] behalf?

(Appellant’s Brief at 9).

      In his first and second issues on appeal, Appellant argues the

Commonwealth failed to present sufficient evidence to prove Appellant had

the necessary mens rea to commit first-degree murder, where the surveillance

video from the bar revealed evidence to support a “justification defense under

the castle doctrine.” (Appellant’s Brief at 17). Appellant maintains the court

mistakenly found that “[Appellant] did a very calculated and deliberate move

of his vehicle when he moved out of the parking spot to approach and kill

[Victim].” (Id. at 16). Appellant claims that, in so finding, the court ignored

video proof that it was Victim who took multiple steps toward Appellant’s

driver-side door and remained there for several seconds before the shooting.

Given the events portrayed in the video footage, coupled with the court’s

refusal to instruct the jury on a justification defense, Appellant asserts the

evidence was insufficient to support the jury’s verdict as to the mens rea

element of first-degree murder.

      Appellant also states the evidence was insufficient to prove he had the

specific intent to kill Victim where undisputed evidence showed he had

consumed copious amounts of alcohol prior to the shooting.           Appellant

stresses that the court emphasized the testimony of some witnesses,

particularly the Red Rose employees responsible for serving the excessive

                                      -4-
J-A25033-20


amount of alcohol to Appellant, over other witnesses who testified that

Appellant had several angry outbursts throughout the evening.                 Appellant

claims the court also emphasized that Appellant had no issues operating a

vehicle, even though Appellant struck the Uber vehicle twice while attempting

to exit the parking lot.      For reasons similar to his sufficiency argument,

Appellant also maintains the jury’s verdict was against the weight of the

evidence.      Appellant concludes this Court should vacate the judgment of

sentence or remand for a new trial. We disagree.

      Preliminarily, as a general rule, issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived for appellate review. Commonwealth v.

Castillo, 585 Pa. 395, 888 A.2d 775 (2005). A Rule 1925(b) statement that

is not specific enough for the trial court to identify and address the issues the

defendant      wishes   to   raise   on   appeal   may   also   result   in    waiver.

Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

            When a court has to guess what issues an appellant is
            appealing, that is not enough for meaningful review. When
            an appellant fails adequately to identify in a concise manner
            the issues sought to be pursued on appeal, the trial court is
            impeded in its preparation of a legal analysis which is
            pertinent to those issues. In other words, a Concise
            Statement which is too vague to allow the court to identify
            the issues raised on appeal is the functional equivalent of no
            Concise Statement at all.
Id. at 2.

      Additionally, “when challenging the sufficiency of the evidence on


                                          -5-
J-A25033-20


appeal, [an appellant’s Rule 1925(b)] statement must specify the element or

elements upon which the evidence was insufficient in order to preserve the

issue for appeal.” Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.Super.

2009), appeal denied, 607 Pa. 690, 3 A.3d 670 (2010). “Such specificity is of

particular importance in cases where [an appellant] was convicted of multiple

crimes each of which contains numerous elements that the Commonwealth

must prove beyond a reasonable doubt.” Id.

      Instantly, Appellant failed to raise his weight and sufficiency of the

evidence claims with any specificity in his Rule 1925(b) statement. Appellant’s

statement merely states: (1) “Did the Trial Court err in ruling that the

evidence was sufficient to support the verdicts?” and (2) “Did the Trial Court

err in ruling that the verdicts were not against the weight of the evidence?”

(Appellant’s Rule 1925(b) statement at 1, unpaginated). The Rule 1925(b)

statement did not identify which convictions Appellant sought to challenge,

which elements of those convictions the Commonwealth failed to prove, or

why the verdicts shocked one’s sense of justice. Thus, Appellant’s challenges

to the weight and sufficiency of the evidence are waived for purposes of our

review. See Gibbs, supra; Reeves, supra. See also Commonwealth v.

Seibert, 799 A.2d 54, 62 (Pa.Super. 2002) (stating appellant’s weight of

evidence claim was waived where he merely asserted in his Rule 1925(b)

statement that “[t]he verdict of the jury was against the weight of the credible

evidence as to all of the charges”).


                                       -6-
J-A25033-20


      In his third issue, Appellant argues he made an oral motion during a

pretrial conference on April 23, 2019, to sever the ethnic intimidation and

harassment charges from the homicide charges.             Appellant asserts the

evidence established no link between what occurred inside the Red Rose and

Victim’s shooting in the parking lot. Appellant avers that by permitting these

offenses to be tried together, he was denied the opportunity to present

character testimony that would have been admissible in a trial for the lesser

charges but was ruled inadmissible for the homicide charges.             Appellant

concludes the court erred in refusing to sever the charges, and this Court

should grant appropriate relief. We disagree.

      Our standard of review of the denial of a motion to sever is as follows:

“Joinder and severance of separate indictments for trial is a discretionary

function of the trial court; consequently, the trial court’s decision is subject to

review for abuse of that discretion.” Commonwealth v. Brookins, 10 A.3d
1251, 1255 (Pa.Super. 2010), appeal denied, 610 Pa. 625, 22 A.3d 1033

(2011).

          The traditional justification for permissible joinder of
          offenses or consolidation of indictments appears to be the
          judicial economy which results from a single trial. The
          argument against joinder or consolidation is that where a
          defendant is tried at one trial for several offenses, several
          kinds of prejudice may occur: (1) [t]he defendant may be
          confounded in presenting defenses, as where his defense to
          one charge is inconsistent with his defenses to the others;
          (2) the jury may use the evidence of one of the offenses to
          infer a criminal disposition and on the basis of that
          inference, convict the defendant of the other offenses; and
          (3) the jury may cumulate the evidence of the various

                                       -7-
J-A25033-20


        offenses to find guilt when, if the evidence of each offense
        had been considered separately, it would not so find.

Commonwealth v. Janda, 14 A.3d 147, 155 (Pa.Super. 2011) (quoting

Commonwealth v. Morris, 493 Pa. 164, 171, 425 A.2d 715, 718 (1981)).

“Thus[,] in arriving at a meaningful standard to guide the trial court in its

exercise of discretion, and to permit appellate courts to determine whether

the trial court abused this discretion, we must weigh the possibility of

prejudice and injustice caused by the consolidation against the consideration

of judicial economy.” Id.

     Pennsylvania Rule of Criminal Procedure 582 provides, in pertinent part:

        Rule 582. Joinder—Trial of Separate Indictments or
        Informations

            (A) Standards

            (1) Offenses charged in separate          indictments   or
            informations may be tried together if:

                (a) the evidence of each of the offenses would be
            admissible in a separate trial for the other and is capable
            of separation by the jury so that there is no danger of
            confusion; or

                (b) the offenses charged are based on the same act
            or transaction.

Pa.R.Crim.P. 582(A)(1).     Pennsylvania Rule of Criminal Procedure 583

provides:

        Rule 583. Severance of Offenses or Defendants

        The court may order separate trials of offenses or
        defendants, or provide other appropriate relief, if it appears
        that any party may be prejudiced by offenses or defendants

                                     -8-
J-A25033-20


        being tried together.

Pa.R.Crim.P. 583. “Under Rule 583, the prejudice the defendant suffers due

to the joinder must be greater than the general prejudice any defendant

suffers when the Commonwealth’s evidence links him to a crime.”

Commonwealth v. Dozzo, 991 A.2d 898, 902 (Pa.Super. 2010), appeal

denied, 607 Pa. 709, 5 A.3d 818 (2010).

        The prejudice of which Rule 583 speaks is, rather, that
        which would occur if the evidence tended to convict the
        appellant only by showing his propensity to commit crimes,
        or because the jury was incapable of separating the
        evidence or could not avoid cumulating the evidence.
        Additionally, the admission of relevant evidence connecting
        a defendant to the crimes charged is a natural consequence
        of a criminal trial, and it is not grounds for severance by
        itself.
Id. (quoting Commonwealth v. Lauro, 819 A.2d 100, 107 (Pa.Super. 2003),

appeal denied, 574 Pa. 752, 830 A.2d 975 (2003)).

        Where the defendant moves to sever offenses not based on
        the same act or transaction…the court must therefore
        determine: (1) whether the evidence of each of the offenses
        would be admissible in a separate trial for the other; (2)
        whether such evidence is capable of separation by the jury
        so as to avoid danger of confusion; and, if the answers to
        these inquiries are in the affirmative, (3) whether the
        defendant will be unduly prejudiced by the consolidation of
        offenses.

Dozzo, supra at 902 (quoting Commonwealth v. Collins, 550 Pa. 46, 55,

703 A.2d 418, 422 (1997), cert. denied, 525 U.S. 1015, 119 S. Ct. 538, 142
L. Ed. 2d 447 (1998)). Thus, a court must first determine whether evidence of

each of the offenses would be admissible in a separate trial for the other.


                                   -9-
J-A25033-20


Dozzo, supra. Evidence of other crimes is not admissible solely to show the

defendant’s bad character or propensity to commit crimes. Id.

        Nevertheless, evidence of other crimes is admissible to demonstrate:

          (1) motive; (2) intent; (3) absence of mistake or accident;
          (4) a common scheme, plan or design embracing the
          commission of two or more crimes so related to each other
          that proof of one tends to prove the others; or (5) to
          establish the identity of the person charged with the
          commission of the crime on trial, in other words, where
          there is such a logical connection between the crimes that
          proof of one will naturally tend to show that the accused is
          the person who committed the other.

Janda, supra at 156 (quoting Morris, supra at 175, 425 A.2d at 720).

“Additionally, evidence of other crimes may be admitted where such evidence

is part of the history of the case and forms part of the natural development of

the facts.” Dozzo, supra at 902 (quoting Collins, supra at 55, 703 A.2d at

423).

        Pennsylvania Rule of Criminal Procedure 578 also provides in relevant

part:

          Rule 578. Omnibus Pretrial Motion for Relief

             Unless otherwise required in the interests of justice, all
          pretrial requests for relief shall be included in one omnibus
          motion.

             Comment: Types of relief appropriate for the omnibus
          pretrial motions include the following requests:

                                    *    *    *

             (2)   for severance and joinder or consolidation;

                                    *    *    *

                                     - 10 -
J-A25033-20



Pa.R.Crim.P. 578. Failure to include an issue in a pretrial motion may result

in waiver of the claim. See Pa.R.Crim.P. 583, Comment (stating: “Under Rule

578 (Omnibus Pretrial Motion for Relief), any request for severance must

ordinarily be made in the omnibus pretrial motion or it is considered waived

unless a later filing is permitted under the exceptions enumerated in Rule

579”).

      Instantly, Appellant’s formal arraignment occurred on October 5, 2018.

Therefore, the window during which Appellant could file a pretrial motion

expired on November 4, 2018. See Pa.R.Crim.P. 579 (explaining defendant

typically has 30 days after formal arraignment to file pretrial motions).

Nevertheless, during a pretrial conference on April 23, 2019, Appellant made

an oral motion to sever the ethnic intimidation and harassment charges from

the homicide charges. As Appellant failed to include this request in a timely

omnibus pretrial motion, it is arguably waived.      See Pa.R.Crim.P. 578;

Pa.R.Crim.P. 583.

      Moreover, even if Appellant had properly raised this claim, his argument

would fail. Here, Appellant’s actions inside and outside of the Red Rose would

constitute admissible evidence in each case if the court had conducted

separate trials, where the crimes demonstrate a sequence of events that

formed the history and natural development of the case. See Pa.R.Crim.P.

582; Dozzo, supra. Additionally, as each crime involved different victims, it

would not have been difficult for a jury to distinguish between the charges.

                                    - 11 -
J-A25033-20


Thus, Appellant failed to show how he would suffer the requisite prejudice by

trying the charges together, and the court did not abuse its discretion in

denying Appellant’s severance motion.         See Brookins, supra; Dozzo,

supra.

      In his fourth issue, Appellant argues the court erred in precluding the

defense toxicology expert from testifying to Appellant’s state of mind at the

time of the shooting. Specifically, Appellant contends Dr. Lawrence Guzzardi

was prohibited from opining that, due to Appellant’s level of intoxication,

Appellant was unable to premeditate the killing. Appellant attacks the court’s

conclusion that any opinion Dr. Guzzardi gave on Appellant’s state of mind

would have been mere conjecture because Appellant told Dr. Guzzardi he

could not remember the incident.       Rather, Appellant claims Dr. Guzzardi

formulated his report after also reviewing the relevant discovery and

numerous witness statements, and maintains this information was sufficient

for Dr. Guzzardi to form an opinion as to Appellant’s level of intoxication on

the night of Victim’s shooting. Appellant asserts that the preclusion of this

testimony was prejudicial, as its exclusion was critical to the jury finding that

Appellant acted with the specific intent to kill. Appellant concludes this Court

should vacate the judgment of sentence and remand for a new trial.           We

disagree.

      “Our standard of review in cases involving the admission of expert

testimony is broad: Generally speaking, the admission of expert testimony is


                                     - 12 -
J-A25033-20


a matter left largely to the discretion of the trial court, and its rulings thereon

will not be reversed absent an abuse of discretion.”         Commonwealth v.

Watson, 945 A.2d 174, 176 (Pa.Super. 2008) (internal citation and quotation

marks omitted). “An expert’s testimony is admissible when it is based on facts

of record and will not cause confusion or prejudice.” Id.

      Pennsylvania Rule of Evidence 702 governs the admission of expert

testimony and provides:

         Rule 702. Testimony by Expert Witnesses

         A witness who is qualified as an expert by knowledge, skill,
         experience, training, or education may testify in the form of
         an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized
         knowledge is beyond that possessed by the average
         layperson;

         (b) the expert’s scientific, technical, or other specialized
         knowledge will help the trier of fact to understand the
         evidence or to determine a fact in issue; and

         (c) the expert’s methodology is generally accepted in the
         relevant field.

Pa.R.E. 702. Furthermore, “[a]n expert may base an opinion on facts or data

in the case that the expert has been made aware of or personally observed.”

Pa.R.E. 703.

      Nevertheless,

         While an expert’s opinion need not be based on an absolute
         certainty, an opinion based on mere possibilities is not
         competent evidence. This means that expert testimony
         cannot be based solely upon conjecture or surmise. Rather,
         an expert’s assumptions must be based upon such facts as

                                      - 13 -
J-A25033-20


         the jury would be warranted in finding from the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 727 (Pa.Super. 2015), appeal

denied, 633 Pa. 763, 125 A.3d 1198 (2015) (internal citation omitted).

      Instantly, the court expressed its concerns regarding Dr. Guzzardi’s

expert report prior to the doctor’s testimony and outside of the jury’s

presence. Specifically, the court took issue with Dr. Guzzardi asserting that

the odor of alcohol on Appellant’s breath eight hours after the incident at the

Red Rose indicated a blood alcohol content of 0.16, without having laid any

foundation to establish its scientific certainty. The court also expressed its

concern that Dr. Guzzardi had nothing to base the opinions in his report upon

where Appellant claimed to have no memory of the incident.         During this

conversation, the court prohibited Dr. Guzzardi from using the term

“premeditation,” and defense counsel agreed to this restriction as follows:

         The Court: …So, I have looked at the report and I have some
         concerns, quite frankly, about the report in a number of
         different aspects. …

         But [Dr. Guzzardi] makes some statement in this report that
         he hasn’t indicated anywhere therein what, to be polite
         here, what the basis of those statements are.

         I mean, we are not going to get into a situation where I can
         look at somebody and tell them what their blood alcohol
         content is. That is not coming into the record. Or I can
         smell somebody’s breath and say what their blood alcohol
         content is? No.

         [Defense Counsel]: I don’t know if Dr. Guzzardi quite said it
         like that.

         The Court: Pretty much he did. Page 3. He wasn’t present

                                    - 14 -
J-A25033-20


       even to smell it, but now he is saying [Appellant] had an
       odor of alcohol on his breath 8 hours after his incident
       indicating a level of .16.

       [Defense Counsel]: He reviewed all the[…]

       The Court: What?

       [Defense Counsel]: Reports.        I’ll instruct him not to talk
       about that.

       The Court: I don’t care how many reports he has looked at
       that describe in various different ways whether [Appellant]
       was intoxicated or not, you cannot make a statement just
       because someone has alcohol on their breath 8 hours later
       that their BAC is .16 with any degree of scientific certainty.

       [Defense Counsel]: Quite frankly, Your Honor, I mean, he is
       an expert in this field. I think he could back that up with
       justification.

       The Court: Well, you have to lay a whole lot of foundation
       that’s not anywhere in this report. …

                                *     *      *

       The Court: He is not going to use the word premeditation.

       [Defense Counsel]: Understood. I don’t think the rest of it
       is an issue.

                                *     *      *

       [Defense Counsel]: And stay away from the premeditation
       on the very last page.

       [The Commonwealth]: Premeditation is also mentioned in
       the first paragraph of Page 3. He did not understand the
       nature of his actions nor did he deliberate and with
       understanding—

       The Court: And I was wondering where that even came
       from. Like, whose opinion is stated in that. Is he stating of
       [Appellant]…or is he speaking of a professional opinion

                                    - 15 -
J-A25033-20


       because it doesn’t really say.

       [Defense Counsel]: I believe it is from the professional
       opinion, Your Honor. But I can instruct him to stay away
       from that as well.

       The Court: Again, he cannot state it the way he is stating it.

       [Defense Counsel]: I understand.

       The Court: The understanding of the nature of his actions in
       a jury determination.

       [Defense Counsel]: Understood, Your Honor, and I’m just
       marking this.

       The Court: Especially when we go down 4 paragraphs, the
       last sentence.     [Appellant] just doesn’t remember the
       incident. So, where is [Dr. Guzzardi] getting the basis for
       all of these opinions?

       [Defense Counsel]: Well, it is in all the reports, Your Honor.
       That from the police that he didn’t remember the incident.
       He has reviewed—he has reviewed the CDs of the interviews
       with police officers and my client and he also spoke to my
       client at the prison. That one there my client does not
       remember anything. He told the police that and he told—

       The Court: So, if your client doesn’t remember anything,
       how is the doctor saying what he was thinking or wasn’t
       thinking?

       [Defense Counsel]: I think Dr. Guzzardi is just saying he is
       repeating what he has observed and reviewing for this case,
       Your Honor, that he doesn’t remember what was said or
       done that night. Again, I’m sorry, which paragraph are you
       looking at?

       The Court: The fourth paragraph of that same page, after
       we talk[ed] about—or right before we talk about blood
       alcohol based on smell alone, he says, [Appellant] just
       doesn’t remember the incident. So, if that’s his opinion or
       that’s what he has gleaned from reading all of these reports,
       how is he even drafting an opinion[?]

                                   - 16 -
J-A25033-20



         [Defense Counsel]: What do you mean? I don’t understand
         that.

         The Court: What is he basing his opinion on?

         [Defense Counsel]: What was said in the reports and what
         my client said to him. I would lay the foundation.

         The Court: How can you say what your client said to him if
         your client doesn’t remember anything?

         [Defense Counsel]: That is what my client said to him. He
         doesn’t remember anything.       The same thing he told
         everyone else. … It is just that he had a conversation with
         my client, that’s what my client told him, and that’s what
         the police reports say over and over again. …

(N.T. Trial, 9/25/19, at 589-594).

      Here, defense counsel agreed to prohibit Dr. Guzzardi from utilizing the

word “premeditation” in his testimony. Appellant cannot now base his appeal

upon something to which his counsel agreed. Furthermore, we concur with

the court’s concerns regarding Dr. Guzzardi’s ability to testify about

Appellant’s state of mind at the time of Victim’s shooting, where Appellant

claims to have no memory of the incident. Without Appellant’s input regarding

his thoughts and actions on the night of Victim’s shooting, Dr. Guzzardi’s

opinion as to those events constitutes pure conjecture.         See Gonzalez,

supra. Thus, this claim fails.

      In his fifth issue, Appellant argues the court erred in denying his request

to instruct the jury on a justification defense under the castle doctrine.

Appellant claims the court determined it would not instruct the jury on


                                     - 17 -
J-A25033-20


justification because Appellant had no recollection of the events leading up to

Victim’s murder. Appellant, however, contends the court ignores the “express

language of the castle doctrine that creates a presumption in favor of

[Appellant] where…he was approached by an unknown individual while in his

vehicle.” (Appellant’s Brief at 27). Appellant maintains that the surveillance

video provided sufficient evidence to have permitted the issue of justification

to go to the jury, as it shows Victim approaching Appellant’s driver-side door

as Appellant attempted to exit the parking lot and remaining there for several

seconds before the shooting occurred. Appellant asserts the video does not

comport with the testimony of the Uber driver, upon which the trial court

heavily relied, that Victim took a half step toward Appellant’s vehicle and was

immediately shot. Appellant avers the court’s refusal to issue the requested

jury instruction was prejudicial as it could have provided a complete defense

to the homicide charge.    Appellant concludes this Court should vacate the

judgment of sentence and remand for a new trial. We disagree.

      “[T]o preserve a claim that a jury instruction was erroneously given, the

[a]ppellant must have objected to the charge at trial.” Commonwealth v.

Parker, 104 A.3d 17, 29 (Pa.Super. 2014), appeal denied, 632 Pa. 669, 117
A.3d 296 (2015). Our Supreme Court has explained:

         The pertinent rules [of criminal procedure] require a specific
         objection to the [jury] charge or an exception to the trial
         court’s ruling on a proposed point to preserve an issue
         involving a jury instruction. Although obligating counsel to
         take this additional step where a specific point for charge
         has been rejected may appear counterintuitive, as the

                                     - 18 -
J-A25033-20


         requested instruction can be viewed as alerting the trial
         court to a defendant’s substantive legal position, it serves
         the salutary purpose of affording the court an opportunity
         to avoid or remediate potential error, thereby eliminating
         the need for appellate review of an otherwise correctable
         issue. This is particularly so where a judge believes that the
         charge adequately covered the proposed points.

Commonwealth v. Pressley, 584 Pa. 624, 630-31, 887 A.2d 220, 224

(2005) (internal citations and footnotes omitted).     See also Pa.R.Crim.P.

647(c) (explaining that no portions of jury charge nor omissions from charge

may be assigned error, unless specific objections are made thereto before jury

retires to deliberate); Commonwealth v. Cosby, 224 A.3d 372 (Pa.Super.

2019), appeal granted in part on other grounds, ___ Pa. ___, 236 A.3d 1045

(2020) (holding appellant waived challenge to court’s consciousness-of-guilt

jury instruction because he did not object when charge was given to jury;

appellant’s objections at charging conference were insufficient to preserve his

challenge on appeal); Parker, supra (holding appellant waived challenge to

jury instruction where he failed to object after court read jury charge;

although appellant expressly objected to flight charge at charging conference,

defense counsel responded negatively when court asked if any additions or

corrections to jury charge needed to be made after court issued jury

instructions).

      Instantly, Appellant asked the court to issue a jury instruction for “the

justification use of force…as self-defense.” (N.T. Trial, 9/25/19, at 713). The

Commonwealth objected to Appellant’s request. Ultimately, the court decided


                                     - 19 -
J-A25033-20


the jury instruction was unwarranted based on the evidence presented.

Significantly, after the court issued its jury charge, Appellant did not lodge an

objection to the court’s omission of the justification/self-defense jury

instruction. The court expressly asked counsel if there were any exceptions

to the jury charges, and defense counsel responded: “No, Your Honor.” (Id.

at 884). Under these circumstances, Appellant did not preserve his claim of

error for appellate review. See Pa.R.Crim.P. 647(c); Cosby, supra; Parker,

supra. Consequently, Appellant’s fifth issue on appeal is waived.

      In his sixth issue, Appellant argues the court erred in prohibiting

character evidence from being introduced on Appellant’s behalf.        Appellant

contends the court excluded character evidence based upon Commonwealth

v. Kim, 888 A.2d 847 (Pa.Super. 2005), appeal denied, 587 Pa. 721, 899 A.2d
1122 (2006), which held that character evidence is not admissible to support

a diminished capacity defense. Appellant avers he was not solely arguing a

voluntary intoxication defense, as he also requested (but the court denied) a

justification instruction under the castle doctrine.       Appellant maintains

character evidence would have been admissible regarding a claim of self-

defense, and Appellant’s inability to present evidence concerning his

reputation for peacefulness and non-violence was prejudicial.          Appellant

further asserts that he was charged with multiple crimes unrelated to Victim’s

shooting, including harassment, ethnic intimidation, REAP, and accidents

involving damage to an attended vehicle. Appellant submits that character


                                     - 20 -
J-A25033-20


evidence was “paramount” to the jury’s consideration of these other offenses.

Appellant concludes this Court should vacate the judgment of sentence and

remand for a new trial. We disagree.

      “The admissibility of evidence is at the discretion of the trial court and

only a showing of an abuse of that discretion, and resulting prejudice,

constitutes reversible error.” Commonwealth v. Ballard, 622 Pa. 177, 197-

98, 80 A.3d 380, 392 (2013), cert. denied, 573 U.S. 940, 134 S. Ct. 2842, 189
L. Ed. 2d 824 (2014).

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion,
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused when the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill will.

Commonwealth v. Goldman, 70 A.3d 874, 878-79 (Pa.Super. 2013), appeal

denied, 624 Pa. 672, 85 A.3d 482 (2014). “To constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.”     Commonwealth v. Lopez, 57 A.3d 74, 81

(Pa.Super. 2012), appeal denied, 619 Pa. 678, 62 A.3d 379 (2013).

      As this Court has previously explained:

         …Pennsylvania law is clear that while character evidence is
         admissible to prove that a defendant did not commit the
         charged crime, it is inadmissible where the issue is whether
         the defendant had a specific intent to kill or did not have

                                    - 21 -
J-A25033-20


         that intent due to diminished capacity. In this regard, the
         diminished capacity defense concedes criminal liability for
         murder but asserts that appellant lacked the capacity to
         form the specific intent to kill. Therefore, good character
         evidence [is] not admissible to support a diminished
         capacity defense.

Kim, supra at 853 (internal citations and quotation marks omitted) (citing

Commonwealth v. Gwynn, 555 Pa. 86, 103, 723 A.2d 143, 151 (1998),

cert. denied, 528 U.S. 969, 120 S. Ct. 410, 145 L. Ed. 2d 320 (1999)).

Significantly, diminished capacity defenses include voluntary intoxication.

See Commonwealth v. Mason, 634 Pa. 359, 408, 130 A.3d 601, 630 (2015)

(stating: “To establish a diminished capacity defense, a defendant must prove

that his cognitive abilities of deliberation and premeditation were so

compromised, by mental defect or voluntary intoxication, that he was unable

to formulate the specific intent to kill”).

      In applying Kim to the instant facts, the trial court reasoned as follows:

         Similar to Kim, [Appellant] was charged with the first-
         degree murder, as well as other lesser crimes. Like Kim,
         [Appellant] pursued a defense of voluntary intoxication and
         diminished capacity. [Appellant] tried to argue that because
         he was so intoxicated, he did not have the required mental
         state to commit all the crimes charged against him,
         although he did kill [Victim].

         The record reveals that, during the course of [the trial
         court]’s discussions about whether the character evidence
         as to [Appellant]’s peacefulness should be allowed,
         [Appellant] did not convince this [c]ourt that character
         evidence would be proper and cited to no authorities to
         support his argument.

(Trial Court Opinion at 31-32). We agree with the trial court’s analysis. Here,


                                       - 22 -
J-A25033-20


the trial court properly determined that Appellant’s proffered character

evidence was inadmissible under Kim, where Appellant conceded that he shot

and killed Victim but claimed a diminished capacity/voluntary intoxication

defense.   Furthermore, defense counsel failed to present any argument or

supporting authority to the contrary. Therefore, we see no reason to disrupt

the court’s evidentiary ruling. See Goldman, supra. Accordingly, we affirm.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021




                                   - 23 -